SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (this "Release") is made and entered into
by and between NUTRISYSTEM, INC., a Delaware corporation (together with its
successors and assigns, "NutriSystem"), and JOSEPH M. REDLING ("Executive"), in
connection with the termination of Executive's employment under the Employment
Agreement between NutriSystem and Executive dated as of August 6, 2007, as
amended through July 20, 2011 (the "Employment Agreement") and under the letter
agreement between Executive and NutriSystem dated April 4, 2012, as amended
through November 1, 2012 (the "Letter Agreement"). NutriSystem and Executive may
each be referred to herein individually as a "Party" and collectively as the
"Parties."

Separation from Service
. The Parties acknowledge and agree that Executive's employment with NutriSystem
ceased on November 9, 2012 (the "
Termination Date
"), that pursuant to the terms of the Letter Agreement he is deemed to have
resigned from NutriSystem's Board of Directors effective on the Termination Date
and that his service with or on behalf of NutriSystem or any of its affiliates
in all other capacities ceased on the Termination Date. The termination of
Executive's employment shall be treated as a termination without "cause" (or its
equivalents) for purposes of any plan, program, agreement or arrangement of the
Company or any of its affiliates (collectively, "
Company Arrangements
").
Consideration
.
 a. In consideration for Executive's execution of this Release:
     i.  On or before the 30th day following the Termination Date, NutriSystem
         will pay $2,025,500 to Executive in a cash lump sum.
     ii. For the 12 month period immediately following the Termination Date,
         NutriSystem will waive the applicable premium otherwise payable for
         COBRA continuation coverage for Executive, his spouse and eligible
         dependents, in each case to the extent such premium exceeds the monthly
         cost paid by Executive for group health coverage immediately prior to
         the Termination Date.

 b. Executive acknowledges that in the absence of his execution of this Release,
    the payment, rights and benefits specified above would not otherwise be due
    to him.

Treatment of Outstanding Equity Awards
.
 a. In connection with Executive's separation of employment:
     i.   All 132,075 of Executive's otherwise unvested shares of restricted
          stock have become vested and nonforfeitable.
     ii.  The stock option granted to Executive on July 20, 2011 with respect to
          250,000 shares of NutriSystem common stock has become fully vested and
          fully exercisable, and will remain exercisable to the extent provided
          in the applicable award agreement.
     iii. In respect of that certain Performance-Based Restricted Stock Unit
          Grant dated as of March 30, 2010, 22,222 shares of NutriSystem common
          stock will be distributed to Executive within thirty (30) days
          following the earlier to occur of March 1, 2013 or the Change of
          Control Date (as defined therein).
     iv.  In respect of that certain Performance-Based Restricted Stock Unit
          Grant dated as of September 22, 2010 and granted in respect of the
          2012 Performance Period (as defined therein), 29,630 performance-based
          restricted stock units will remain outstanding (after application of
          the pro-ration provisions set forth in Section 3(b) of the applicable
          award agreement) and may be earned, and become convertible into shares
          of NutriSystem common stock, to the extent provided under Sections
          3(a), 3(b) and 4 of the applicable award agreement.

 b. Other than as set forth above and other than awards that have previously
    been fully settled, Executive acknowledges he has no right or interest in
    any equity-based incentive award issued to him by NutriSystem.

Executive Release
.
 a. Executive, on behalf of himself, his heirs, executors, administrators and
    legal representatives (collectively, the "Executive Parties"), irrevocably
    and unconditionally releases, waives, and forever discharges NutriSystem and
    each of its subsidiaries, affiliates, directors, officers, employees,
    consultants, and representatives, and all persons and entities acting by,
    through, under or in concert or in any such capacity with any of them
    (collectively, the "NutriSystem Released Parties"), from any and all claims,
    actions, causes of action, rights, judgments, obligations, damages, demands,
    accountings or liabilities of whatever kind or character, whether known or
    unknown, whether now existing or hereafter arising, at law or in equity
    (collectively, "Claims") that arise out of or relate to Executive's
    employment with NutriSystem, the termination of such employment or (only
    with respect to NutriSystem, its subsidiaries and affiliates and their
    directors and officers) any other matter, cause or thing whatsoever, that
    Executive may have, may have had, or may hereafter have, including any
    Claims based on Title VII of the Civil Rights Act of 1964; the Age
    Discrimination in Employment Act; the Older Workers Benefit Protection Act;
    the Americans With Disabilities Act; the Fair Labor Standards Act; the Equal
    Pay Act; the Family and Medical Leave Act; the Employee Retirement Income
    Security Act of 1974; the Occupational Safety and Health Act; the Worker
    Adjustment and Retraining Notification Act; the National Labor Relations
    Act; the Immigration Reform and Control Act; the Pennsylvania Human
    Relations Act; any common law, public policy, contract (whether oral or
    written, express or implied) or tort law; and any other local, state,
    federal or foreign law, regulation or ordinance, in each case from the
    beginning of time and up to and including the date that Executive executes
    and delivers this Release.
 b. Notwithstanding the foregoing, the release granted under Section 4(a)
    specifically excludes:
     i.    unemployment benefits pursuant to the terms of applicable state law;
     ii.   Executive's right to payment of base salary for the payroll period
           that includes the Termination Date, to the extent not previously
           paid;
     iii.  Executive's right to reimbursement in accordance with NutriSystem
           policies for reasonable business expenses incurred on or prior to the
           Termination Date and not previously reimbursed;
     iv.   Executive's rights under Appendix A of the Employment Agreement
           (regarding excise taxes under Section 4999);
     v.    rights that Executive has as a holder of securities of NutriSystem;
     vi.   the violation of any federal, state or local statutory and/or public
           policy right or entitlement that, by applicable law, is not waivable;
     vii.  any rights of Executive that arise under any Company Arrangement
           (provided that, except as otherwise specified in Section 3(a), this
           Release does release and discharge all of Executive's rights under
           the Letter Agreement, under Sections 1 through 13 of the Employment
           Agreement and under all equity-based incentive award agreements and
           arrangements);
     viii. any rights of Executive for indemnification and/or advancement of
           expenses under the Bylaws or Certificate of Incorporation of
           NutriSystem, each as amended to date;
     ix.   any rights of Executive under directors and officers insurance
           policies maintained by NutriSystem;
     x.    any Claim based on criminal misconduct or on willful gross
           misconduct; and
     xi.   any act or omission occurring after the date Executive executes and
           delivers this Release.

 c. In addition to the foregoing, nothing in this Release shall prevent or
    prohibit Executive from filing a claim with a government agency, such as the
    U.S. Equal Employment Opportunity Commission, that is responsible for
    enforcing a law on behalf of the government. However, Executive understands
    that, because he is waiving and releasing all claims "for monetary damages
    and any other form of personal relief," Executive may only seek and receive
    non-personal forms of relief through any such claim.
 d. Executive represents and warrants that he has not assigned any Claim
    released hereunder and agrees not to file a lawsuit asserting any Claim
    released hereunder.
 e. Executive agrees to promptly indemnify and hold each of the NutriSystem
    Released Parties harmless from any liability, costs or obligations with
    respect to any Claim that is covered by the release set forth in this
    Section 4 but is nonetheless brought by any Executive Party against any
    NutriSystem Released Party (including any attorney's fees or other charges
    incurred in defense of any such Claim).

NutriSystem Release
.
 a. NutriSystem, on its own behalf and on behalf of each of the other
    NutriSystem Released Parties, hereby releases the Executive Parties from any
    and all Claims that arise out of or relate to Executive's employment with
    NutriSystem, the termination of such employment or any other matter, cause
    or thing whatsoever, that the NutriSystem Released Parties have, may have
    had, or may hereafter have, against the Executive Parties based in whole or
    in part on facts existing prior to the date that NutriSystem has executed,
    and delivered, this Release.
 b. Notwithstanding the foregoing, the release granted under Section 5(a)
    specifically excludes (i) the violation of any federal, state or local
    statutory and/or public policy right or entitlement that, by applicable law,
    is not waivable; (ii) any rights of NutriSystem or any of its affiliates,
    and any obligations of Executive, under that certain Nondisclosure and
    Noncompete Agreement for Management Employees with NutriSystem dated
    September 4, 2007 and that certain Non-Disclosure/Non-Compete Agreement for
    Employees with NutriSystem dated September 6, 2007 (collectively, the
    "Restrictive Covenant Obligations"); (iii) any Claim based on criminal
    misconduct or on willful gross misconduct; and (iv) any act or omission
    occurring after the date that NutriSystem has executed, and delivered, this
    Release.
 c. NutriSystem represents and warrants that it has not assigned any Claim
    released hereunder and agrees not to file a lawsuit asserting any Claim
    released hereunder.
 d. NutriSystem agrees to promptly indemnify and hold each of the Executive
    Parties harmless from any liability, costs or obligations with respect to
    any Claim that is covered by the release set forth in this Section 5 but is
    nonetheless brought by any NutriSystem Released Party against any Executive
    Party (including any attorney fees or other charges incurred in defending
    any such Claim).

No Admission of Liability
.
 a. Executive understands and agrees that this Release shall not in any way be
    construed as an admission by NutriSystem of any unlawful or wrongful acts
    whatsoever against Executive or any other person. NutriSystem specifically
    disclaims any liability to, or wrongful acts against, Executive or any other
    person.
 b. NutriSystem understands and agrees that this Release shall not in any way be
    construed as an admission by Executive of any unlawful or wrongful acts
    whatsoever against NutriSystem or any other person or entity. Executive
    specifically disclaims any liability to, or wrongful acts against,
    NutriSystem or any other person or entity.

Revocation Period.
Executive expressly acknowledges and recites that (a) he has read and
understands the terms of this Release in its entirety, (b) he has entered into
this Release knowingly and voluntarily, without any duress or coercion; (c) he
has been advised orally and is hereby advised in writing to consult with an
attorney with respect to this Release before signing it; (d) he was provided
twenty-one (21) calendar days after receipt of the Release to consider its terms
before signing it; and (e) he is provided seven (7) calendar days from the date
of signing to terminate and revoke this Release, in which case this Release
shall be unenforceable, null and void. Executive may revoke this Release during
those seven (7) days by providing written notice of revocation to NutriSystem at
the address specified in Section 13(c).
Non-Disparagement
. NutriSystem will cause its directors, executive officers and authorized
spokespersons to refrain from disparaging Executive or otherwise taking actions
that could reasonably be expected to harm his professional or personal
reputation. Similarly, the Executive Parties will refrain from disparaging or
otherwise taking actions that could reasonably be expected to harm the
professional or personal reputation of NutriSystem or any of its subsidiaries or
affiliates, or any of their directors, officers or employees. However, nothing
in this Section 8 or elsewhere will prevent any person from testifying
truthfully in any judicial, administrative or regulatory proceeding.
Cooperation
. Executive agrees, on reasonable request, to cooperate reasonably with
NutriSystem, its affiliates and their counsel in connection with any matter
relating to his service to NutriSystem (including legal claims, investigations,
regulatory matters and other proceedings), including the arbitration claim filed
against NutriSystem by Maxx Sports & Entertainment, LLC relating to
NutriSystem's termination of Lawrence Taylor as a spokesperson for NutriSystem.
Executive's reasonable cooperation in connection with such matters shall include
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of NutriSystem. Executive will render such
cooperation in a timely manner on reasonable notice from NutriSystem, provided
that NutriSystem will attempt to schedule and limit the need for Executive's
cooperation so as not to unduly interfere with his personal and other
professional obligations. Executive understands that in any legal action,
investigation or regulatory proceeding, NutriSystem expects him to provide only
accurate and truthful information or testimony. NutriSystem shall reimburse
Executive within 30 days for all expenses, including travel expenses and
attorney's fees, that he reasonably incurs in connection with this Section 9
(subject to presentation of suitable invoices).
Restrictive Covenant Obligations
. Executive acknowledges and agrees that the Restrictive Covenant Obligations
remain reasonable and necessary to protect NutriSystem's legitimate business
interests, that he received adequate consideration to enter into the Restrictive
Covenant Obligations, that the Restrictive Covenant Obligations continue in
full-force and effect and that he will continue to comply with the Restrictive
Covenant Obligations.
Resolution of Disputes
.
 a. All disputes, controversies and claims arising in connection with this
    Release (each, a "Dispute") that are not settled by agreement between the
    Parties shall be finally settled under the Commercial Arbitration Rules of
    the American Arbitration Association ("AAA") in effect from time to time. A
    single arbitrator shall be appointed by agreement between the Parties or,
    failing such agreement, by the AAA. The arbitration proceedings shall be
    held in Philadelphia, Pennsylvania. The arbitrator shall be bound by and
    strictly enforce the terms of this Release and may not limit, expand, or
    otherwise modify the terms of this Release. The arbitrator shall not have
    the power to award damages in connection with any Dispute in excess of
    actual compensatory damages or to award punitive damages. The award of the
    arbitrator shall be final and binding and judgment thereon may be entered in
    any court having jurisdiction. The costs and expenses (including reasonable
    attorney's fees) of the prevailing Party, and the arbitrator's fees, shall
    be borne and paid by the Party that the arbitrator determines is the
    non-prevailing Party.
 b. Notwithstanding anything to the contrary set forth herein, either Party will
    have the right to seek temporary injunctive relief or the ordering of
    specific performance in a court of competent jurisdiction as may be
    available to such Party under applicable law with respect to any matters
    arising out of the other Party's breach or threatened breach of such other
    Party's obligations under this Release.

Return of Company Property
. Executive represents and warrants that (a) he has returned to NutriSystem all
property belonging to it or its affiliates, including keys, passcards, credit
cards, computers, software, computer files, marketing and sales materials, and
any other record, document or piece of equipment in his possession or control,
and (b) he has not retained copies of any property of NutriSystem or its
affiliates, including any electronic copies. Nothing in this Release or
elsewhere shall prohibit or restrict Executive from (i) retaining appropriate
documentation relating to his personal entitlements and obligations, and a copy
of his rolodex and its electronic equivalents; (ii) making truthful statements,
and disclosing documents and information (A) when required by law, court order,
subpoena or the like, or (B) in any proceeding to enforce this Release; (iii)
disclosing his post-employment restrictions in confidence to any prospective
employer; or (iv) making disclosures in confidence to his spouse, attorneys, tax
advisors or accountants.
Miscellaneous
.
Governing Law
. This Release shall be governed by and construed in accordance with the
substantive laws of the Commonwealth of Pennsylvania without giving effect to
the conflicts of law principles thereof or of any other jurisdiction that would
cause the substantive laws of any jurisdiction other than the Commonwealth of
Pennsylvania to apply.
Entire Agreement
. This Release constitutes the entire agreement between the Parties with respect
to the matters expressly addressed in this Release. Except as otherwise provided
herein, this Release supersedes any prior communications, agreements or
understandings, whether oral or written, between the Parties concerning the
specific subject matter hereof, including the Employment Agreement and the
Letter Agreement.
Notices
. Any notice or other communication required or permitted hereunder shall be in
writing and shall be deemed to have been duly given when received if delivered
personally against receipt; when transmitted if transmitted during regular
business hours on a business day by telecopy, electronic or digital transmission
method (or on the next succeeding business day if transmitted during other than
regular business hours on a business day); the next business day if sent by next
business day delivery by a nationally recognized overnight courier service; or
upon receipt if sent by certified, registered or express mail, return receipt
requested, postage prepaid. In each case notice shall be sent as follows:

if to NutriSystem, to:

NutriSystem, Inc.

Fort Washington Executive Center

600 Office Center Drive

Fort Washington, PA 19034

Attention: General Counsel

if to Executive: to the most recent address contained in NutriSystem's personnel
files, with a copy to:

Morrison Cohen LLP

909 Third Avenue, 27th Floor

New York, NY 10022

Attn: Robert M. Sedgwick, Esq.

Any Party may, by notice given in accordance with this section to the other
Party, designate another address or Person for receipt of notices hereunder.

Amendments
. This Release may not be amended or modified except in writing signed by both
Parties.
Successors and Assigns
. This Release shall be binding upon, and inure to the benefit of, the Parties
hereto and their respective heirs, executors, administrators, successors,
permitted assigns, agents and legal representatives, including successors
through merger, name change, consolidation, or sale of NutriSystem's stock or
assets.
Rules of Construction
. The Section and other headings contained in this Release are for reference
purposes only and shall not control or affect the construction of this Release
or the interpretation thereof in any respect. Unless the context otherwise
clearly requires, all Section and Article references are to this Release. The
words "
include
," "
includes
" and "
including
" shall be deemed to be followed by the phrase "
without limitation
." Whenever this Release provides for a date, day or period of time on or prior
to which actions or events are to occur or not occur, and if such date, day or
last day of such period of time falls on a Saturday, Sunday, or legal holiday,
then the same shall be deemed to fall on the immediately following business day.
Wherever appropriate in the context, terms used herein in the singular also
include the plural and vice versa. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. The Parties have participated jointly in the negotiation and
drafting of this Release. In the event an ambiguity or question of intent or
interpretation arises, this Release shall be construed as if drafted jointly by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Release.
Expenses
. Except to the extent expressly set forth in this Release, all costs and
expenses incurred in connection with this Release and the transactions
contemplated hereby shall be paid by the Party incurring such costs and
expenses.
Counterparts; Facsimile Signatures
. This Release may be executed in counterparts, each of which shall be deemed to
be an original, but which together shall constitute one and the same instrument.
Signatures on this Release transmitted by facsimile or by electronic mail in
"portable document format" (".pdf") shall be deemed to be original signatures.

As evidenced by their signatures below, Executive and NutriSystem certify that
he/it has read the above Release and agrees to its terms.

NutriSystem, Inc.

 

By:_/s/_David D. Clark_____________ Date:_November 12, 2012_______

Name: David D. Clark

Title: Exec. VP & CFO

Executive

 

_/s/ Joseph M. Redling________________ Date:_November 10, 2012 _____

Joseph M. Redling

 